Case 1:20-cv-00805-PLM-PJG ECF No. 1-5, PageID.50 Filed 08/24/20 Page 1 of 2




From: Denise Fair <faird@detroitmi.gov>
Date: Thu, Aug 20, 2020, 3:49 PM
Subject: 8/28 One Nation MI Event in the City of Detroit
To: lindaleetarver@gmail.com <lindaleetarver@gmail.com>



Dr. Linda Lee Tarver,



In response to your request to hold an indoor event in Detroit and in accordance with
Executive Order 2020-160, subsection 7 (3), the described One Nation MI event on August
28, 2020 in Detroit would only be permissible if there are less than 10 people with appropriate
social distancing and enforcement of masks. See below for the referenced section of the
Executive Order. This part of the Executive Order refers directly to indoor social gatherings or
organized events, which would involve bringing together persons from multiple households at
the same time for a discrete, shared or group experience in a single room, space, meeting hall,
or other indoor space.



Executive Order 2020-160: Amended Safe Start Order

        7. Rules on gatherings, events, and large venues.

                  (a) (3) If it is indoors, the gathering or event does not exceed 10 people

                  (4) If it is outdoors, the gathering or event does not exceed 100 people



However, if the event were to take place outdoors where proper Social Distancing Procedures
Recommended by the CDC could occur, the event would allow up to 100 people to attend. A
main part of these procedures would include, but not limited to, all guests must wear proper
masks and distance themselves 6 feet apart from other participants. In any particular outdoor
event, it would be the responsibility of the facility at which the event is being held to ensure
they are following their specific safeguards referenced in Executive Order 2020-161 as well as
the MIOSHA Guidance on Preparing Workplaces for COVID-19.




                                            Exhibit E
Case 1:20-cv-00805-PLM-PJG ECF No. 1-5, PageID.51 Filed 08/24/20 Page 2 of 2


It is also a recommendation where possible, that events make use of a virtual platform which
would provide for the safest possible scenarios in regards to attendees’ safety and health. A
hybrid version of moving the event to outdoors as well as virtual would also decrease the
amount of gatherings and also provides a safer alternative for people who are at high risk
COVID-19 for a severe outcome.



I hope you find this information helpful. Should you have any additional questions, please do
not hesitate to reach out to the Detroit Health Department at 313-876-4000 or you may email
me directly.



Thanks,

Denise



Denise Z. Fair, MBA, MPH, FACHE
Chief Public Health Officer
Detroit Health Department

City of Detroit

Office: 313-876-4284

Cell: 313-580-1422



faird@detroitmi.gov
http://www.detroitmi.gov/health

Michael E. Duggan, Mayor

LogoHorizontal
